Exhibit 10.2

 

CONFIDENTIAL TREATMENT

 

 

Amendment #1 to the

License Agreement dated October 2, 2003

made by and between

Chiron Healthcare Ireland, Ltd.

and

Cubist Pharmaceuticals, Inc.

 

Incorporating the terms and conditions of the License Agreement effective as of
October 2, 2003 made by and between Chiron Healthcare Ireland, Ltd. and Cubist
Pharmaceuticals, Inc. (hereinafter referred to as the “Agreement”), the
Agreement is amended, effective as of April 1, 2004, as set forth herein. 
Capitalized terms in this Amendment #1 shall have the same meaning as in the
Agreement.

 

1.                                       The second paragraph of Section 7.3(a)
of the Agreement is hereby deleted in its entirety and replaced with the
following:

 

“For purposes of this Section 7.3, the first Royalty Year with respect to all
Licensed Products shall commence on the date of Commercial Launch by Chiron or
any of its Affiliates in any country within the Territory and end on December
31st of the year in which the earlier of the following two dates occur (i) the
date of [*] within the Territory or (ii) the date cumulative [*] in all
countries in the Territory [*].  Each succeeding Royalty Year shall commence on
January 1 of the ensuing year and end on December 31 of such year.  Accordingly,
the determination of the Royalty Year for the purpose of determining the Royalty
Rate which applies shall not be either on a Licensed Product-by-Licensed Product
basis or on a country-by-country basis.”

 

All of the other terms and conditions of the Agreement shall continue in full
force and effect.  This Amendment #1, together with the Agreement, constitutes
the entire agreement between the parties hereto regarding the subject matter
hereof and supercedes any prior or contemporaneous agreement, understanding or
negotiations.

 


CHIRON HEALTHCARE IRELAND, LTD.


CUBIST PHARMACEUTICALS, INC.


 


 

BY:

/S/ HANS BISHOP

 

BY:

/S/ OLIVER FETZER

 

 

 

 

 

 

Name:

Hans Bishop

 

Name:

Oliver Fetzer

 

 

 

 

 

 

Title:

President, Chiron BioPharmaceuticals

 

Title:

SVB and Chief Business Officer

 

 

 

 

 

 

Date:

30/3/04

 

Date:

March 30, 2004

 

 

--------------------------------------------------------------------------------


 


CHIRON CORPORATION


 


 


 


 


 


 

By:

/s/ Craig Wheeler

 

 

 

 

 

 

 

Name:

Craig Wheeler

 

 

 

 

 

 

 

Title:

President, Chiron BioPharmaceuticals

 

 

 

 

 

 

 

Date:

April 30, 2004

 

 

 

 

--------------------------------------------------------------------------------